182 S.W.3d 661 (2005)
STATE of Missouri, Respondent,
v.
Calvin HORTON, Appellant.
No. ED 85388.
Missouri Court of Appeals, Eastern District, Division Four.
December 13, 2005.
Motion for Rehearing and/or Transfer Denied January 24, 2006.
Application for Transfer Denied February 28, 2006.
*662 Margaret M. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 24, 2006.

ORDER
PER CURIAM.
Calvin Horton ("Defendant") appeals the judgment entered upon his convictions by a jury for robbery in the first degree and armed criminal action. The trial court sentenced him to ten years imprisonment on the first degree robbery charge and seven years imprisonment on the armed criminal action charge. The court ordered the sentences to be served consecutively.
In his sole point on appeal Defendant claims the trial court plainly erred when it refused to inform the jury that defendant would have to serve a minimum prison term of eighty-five percent of his sentence before he could be considered for parole. Defendant argues that in a bifurcated trial, the jury should be informed of the minimum term of prison that must be served before a defendant is eligible for parole. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).